department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division uniform issue list xxxxxxxxkxxxkxkk xxxxxxxxxxxxxx xxxxxxxxxxxxkx legend taxpayer a xxxxxxxxxxxxxx ira b bank c xxxxxxxxxxxxxxk xxxxxxxxxxxxkx account d xxxxxxxxxxxxxx bank e xxxxxxxxxxxxxx amount xxxxxxxxxxxxxx dear xxxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution totaling amount from ira b maintained by financial_institution c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to incorrect instructions received from a representative of financial_institution e taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that he had an ira account held in a certificate of deposit cd at bank c a telephone conversation with a representative of bank e to discuss alternative investment options but intended to keep the amount in an ira taxpayer a represents he told the representative that he wished to set up an ira-cd prior to the maturation of the ira-cd taxpayer a had page account with financial_institution e based on verbal instructions from a representative of bank e taxpayer a opened a new account intending it to be an ira taxpayer a states that he verbally confirmed with the representative that the new account created would be an ira-cd account however due to the incorrect instructions received from a representative of bank e the account created account d was in fact a non-ira account taxpayer a then requested a total_distribution from bank c in order to deposit it into the new account created with bank e bank c issued a check payable to taxpayer a for amount which he signed and provided to bank e to fund account d a non-ira account taxpayer a discovered the error in when he received a 1099-r indicating the taxable_distribution amount remains in account d with bank e based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code ‘ revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by incorrect instructions received by a representative of bank e which led to amount to be deposited into a non-ira account therefore taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office page if you wish to inquire about this ruling please contact xxxxxxxxxxx id please address all correspondence to xxxxxxxxx at se t ep ra t1 sincerely yours cotes carlton a watkins manager employee_plans technical group be thin enclosures deleted copy of ruling letter notice of intention to disclose
